DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   MATT GIANCOLA, JIMMIE HERNDON, JOE HERNDON, PAUL
    JACQUIN, SR., PAUL JACQUIN, JR., DONNIE ROLISON and
 LAWRENCE VICKERS, Being members of a Florida Partnership known
                       as EL RANCHO,
                          Appellants,

                                     v.

BRYAN VANLANDINGHAM, EL RANCHO, LLC, a Florida limited liability
            company, NATALIE VANLANDINGHAM,
                        Appellees.

                               No. 4D16-4215

                           [February 22, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 11-802 CA.

   MaryEllen M. Farrell and Rickey L. Farrell of Rickey L. Farrell, Attorney
At Law, P.A., Port St. Lucie, for appellants.

  Susan B. Yoffee of Haile Shaw & Pfaffenberger, North Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.